Order entered August 28, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01195-CV

                         IN RE STEWART PHILLIP MCCRAY, Relator

                         On Appeal from the 255th Judicial District Court
                                      Dallas County, Texas
                                Trial Court Cause No. 09-02559

                                            ORDER
       The Court has before it relator’s petition for writ of habeas corpus and request for

temporary relief pursuant to TEX. R. APP. P. 52.10. Pending this Court’s determination of

relator’s petition on the merits and until further order of this Court, it is ORDERED that relator

Stewart McCray be released from the custody of the Sheriff of Dallas County only upon his

posting a good and sufficient cash bond, conditioned as required by law, in the sum of

$10,500.00, plus all expenses which may be incurred by peace officers in rearresting relator in

the event that relator fails to appear at any hearing before this Court or violates some other

condition of the bond.

       In the event relator Stewart McCray gives such bond, the Sheriff of Dallas County is

ORDERED to immediately forward a certified copy of the bond to the Clerk of this Court. This

order releases relator Stewart McCray only from custody under the written order dated August

26, 2013, entitled Order Holding Respondent in Contempt for Failure to Comply with
Temporary Orders and Temporary Injunction, Granting Judgment, and for Commitment to

County Jail, issued by the 255th District Court of Dallas County, Texas, styled In the Matter of

the Marriage of Stewart Phillip McCray and Nikki Slaughter McCray.

       The Court requests that real party in interest and respondent file any responses to the

petition by September 9, 2013.



                                                   /s/     LANA MYERS
                                                           JUSTICE